

	

		II

		109th CONGRESS

		1st Session

		S. 1260

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 16, 2005

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To make technical corrections to the Indian

		  Gaming Regulatory Act, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Common Sense Indian Gambling Reform

			 Act of 2005.

		2.Consultation with

			 State, local, and tribal governmentsSection 20 of the Indian Gaming Regulatory

			 Act (25 U.S.C. 2719) is amended—

			(1)in subsection (a), by striking paragraph

			 (2) and inserting the following:

				

					(2)the Indian tribe has no reservation as of

				October 17, 1988, and the land is located in the State of Oklahoma and—

						(A)is within the boundaries of the former

				reservation of the Indian tribe, as defined by the Secretary; or

						(B)is contiguous to other land held in trust

				or restricted status by the United States for the benefit of the Indian tribe

				in the State of

				Oklahoma.

						;

			(2)in subsection (b)—

				(A)by redesignating paragraphs (2) and (3) as

			 paragraphs (3) and (4), respectively;

				(B)in paragraph (4) (as redesignated by

			 subparagraph (A)), by striking paragraph (2)(B) and inserting

			 paragraph (3)(B); and

				(C)by striking (b)(1)

			 Subsection and all that follows through clause (iii) of paragraph

			 (1)(B) and inserting the following:

					

						(b)Exceptions

							(1)In

				general

								(A)Effect on

				communitySubject to

				subparagraph (B) and paragraph (2), subsection (a) shall not apply to Indian

				lands for which the Secretary, after consultation with the Indian tribe and

				officials of all State, local, and tribal governments that have jurisdiction

				over land located within 60 miles of such Indian lands, determines that a

				gaming establishment on that land—

									(i)would be in the best interest of the Indian

				tribe and its members; and

									(ii)taking into consideration the results of a

				study of the economic impact of the gaming establishment, would not have a

				negative economic impact, or any other negative effect, on any unit of

				government, business, community, or Indian tribe located within 60 miles of the

				land.

									(B)Concurrence of

				affected StateFor a

				determination of the Secretary under subparagraph (A) to become valid, the

				Governor and legislative body of the State in which a gaming activity is

				proposed to be conducted shall concur in the determination.

								(C)Effect of

				paragraphThis paragraph

				shall not apply to any land on which a gaming facility is in operation as of

				the date of enactment of the Common Sense

				Indian Gambling Reform Act of 2005.

								(2)Primary

				nexus

								(A)In

				generalThe land described in

				paragraph (1) shall be land—

									(i)within a State in which the Indian tribe is

				primarily located, as determined by the Secretary; and

									(ii)on which the primary geographic, social,

				and historical nexus to land of the Indian tribe is located, as determined in

				accordance with subparagraph (B).

									(B)DeterminationFor purposes of subparagraph (A), a

				geographic, social, and historical nexus to land of an Indian tribe shall exist

				with respect to land that is—

									(i)(I)owned by, or held in trust by the United

				States for the benefit of, an Indian tribe;

										(II)located within the boundaries of—

											(aa)the geographical area, as designated by the

				Secretary, in which financial assistance and social service programs are

				provided to the Indian tribe, including land on or contiguous to a reservation;

				or

											(bb)the geographical area designated by the

				Indian tribe during the Federal acknowledgment process of the Indian tribe as

				the area in which more than 50 percent of the members of the Indian tribe

				reside in a group composed exclusively or almost exclusively of members of the

				Indian tribe; and

											(III)located within the geographical area in

				which the Indian tribe demonstrates that the Indian tribe has historically

				resided, as determined by the Secretary; or

										(ii)located—

										(I)in a State other than the State of

				Oklahoma; and

										(II)within the boundaries of the last

				recognized reservation of the Indian tribe in any State in which the Indian

				tribe is located as of the date on which a determination under this

				subparagraph is

				made.

										;

				(3)by redesignating subsections (c) and (d) as

			 subsections (d) and (e), respectively; and

			(4)by inserting after subsection (b) the

			 following:

				

					(c)Contiguous land

				requirementNotwithstanding

				any other provision of this Act, an Indian tribe shall conduct any gaming

				activity subject to regulation under this Act on 1 contiguous parcel of Indian

				lands.

					.

			3.Tribal gaming

			 ordinancesSection 11 of the

			 Indian Gaming Regulatory Act (25 U.S.C. 2710) is amended—

			(1)in subsection (b)(1)—

				(A)in subparagraph (A), by striking ,

			 and and inserting a semicolon;

				(B)in subparagraph (B), by striking the period

			 at the end and inserting ; and; and

				(C)by adding at the end the following:

					

						(C)the class II gaming is conducted—

							(i)on lands that were Indian lands before the

				date of enactment of this subparagraph; or

							(ii)on land taken into trust for the benefit of

				the Indian tribe after the date of enactment of this subparagraph, but only if

				the application of the Indian tribe requesting that the land be taken into

				trust for the benefit of the Indian tribe stated the intent of the Indian tribe

				to conduct class II gaming activities on the

				land.

							;

				and

				(2)in subsection (d)—

				(A)in paragraph (1)—

					(i)in subparagraph (A)—

						(I)in clause (i), by striking such

			 lands, and inserting the Indian lands;;

						(II)in clause (ii), by striking ,

			 and and inserting ; and; and

						(III)in clause (iii), by striking the comma at

			 the end and inserting a semicolon;

						(ii)in subparagraph (B), by striking ,

			 and and inserting a semicolon;

					(iii)in subparagraph (C), by striking the period

			 at the end and inserting ; and; and

					(iv)by adding at the end the following:

						

							(D)conducted—

								(i)on lands that were Indian lands before the

				date of enactment of this subparagraph; or

								(ii)on land taken into trust for the benefit of

				the Indian tribe after the date of enactment of this subparagraph, but only if

				the application of the Indian tribe requesting that the land be taken into

				trust for the benefit of the Indian tribe stated the intent of the Indian tribe

				to conduct class III gaming activities on the

				land.

								;

				and

					(B)by adding at the end the following:

					

						(10)Definition of

				StateIn this subsection, the

				term State means the Governor of the State and the legislative

				body of the

				State.

						.

				4.Investigation and

			 approval

			(a)Powers of the

			 ChairmanSection 6(a) of the

			 Indian Gaming Regulatory Act (25 U.S.C. 2705(a)) is amended—

				(1)in paragraph (3), by striking

			 and at the end;

				(2)in paragraph (4), by striking the period at

			 the end and inserting ; and; and

				(3)by adding at the end the following:

					

						(5)approve or disapprove the involvement in a

				gaming activity subject to regulation by the Commission of any 1 of the 10

				persons or entities that have the highest financial interest in the gaming

				activity, as identified by the Commission under section

				7(b)(3)(A).

						.

				(b)Powers of the

			 CommissionSection 7(b) of

			 the Indian Gaming Regulatory Act (25 U.S.C. 2706(b)) is amended by striking

			 paragraph (3) and inserting the following:

				

					(3)shall—

						(A)identify the 10 persons or entities that

				have the highest financial interest (including outstanding loans, debt-based

				financing, and other financial interests) in each gaming activity subject to

				regulation by the Commission; and

						(B)conduct a background investigation

				of—

							(i)each of the persons and entities identified

				under subparagraph (A); and

							(ii)any other person or entity, as the

				Commission determines to be

				appropriate.

							.

			(c)Tribal gaming

			 ordinancesSection

			 11(b)(2)(F) of the Indian Gaming Regulatory Act (25 U.S.C. 2710(b)(2)(F)) is

			 amended by striking clause (i) and inserting the following:

				

					(i)ensures that—

						(I)a background investigation will be

				conducted by the Commission on—

							(aa)each tribal gaming commissioner;

							(bb)key tribal gaming employees, as determined

				by the Commission;

							(cc)primary management officials; and

							(dd)key employees of the gaming enterprise;

				and

							(II)oversight of the individuals described in

				subclause (I) will be conducted on an ongoing basis;

				and

						.

			(d)Commission

			 fundingSection 18(a)(2)(B)

			 of the Indian Gaming Regulatory Act (25 U.S.C. 2717(a)(2)(B)) is amended by

			 striking $8,000,000 and inserting

			 $16,000,000.

			5.Changing use of Indian

			 landThe Indian Gaming

			 Regulatory Act (25 U.S.C. 2701 et seq.) is amended—

			(1)by redesignating sections 21 through 24 as

			 sections 22 through 25, respectively; and

			(2)by inserting after section 20 the

			 following:

				

					21.Changing use of

				Indian landsBefore an Indian

				tribe uses any Indian lands for purposes of class II or class III gaming, the

				Indian tribe shall—

						(1)submit to the Secretary an environmental

				impact statement that the Secretary determines to be in accordance with the

				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) relating to

				that use; and

						(2)obtain the consent of the Secretary with

				respect to the change in use of the Indian

				lands.

						.

			6.Effect of

			 ActThis Act, and the

			 amendments made by this Act, shall not affect any compact or other agreement

			 relating to gaming subject to regulation under the Indian Gaming Regulatory Act

			 (25 U.S.C. 2701 et seq.) in existence on the date of enactment of this

			 Act.

		

